ORDER
PER CURIAM.
Terry Ellen Mount (hereinafter, “Mother”) and Steven Lynn Mount (hereinafter, “Father”) dissolved their marriage in September 2000. In September 2001, Mother fried a motion to modify the decree of dissolution, seeking modification of the terms regarding the custody of their minor child.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).